United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, PHILADELPHIA
)
INTERNATIONAL AIRPORT, Philadelphia, PA, )
Employer
)
__________________________________________ )
A.F., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-713
Issued: March 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 13, 2012 appellant, through her attorney, filed a timely appeal from a
December 19, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to reduce appellant’s compensation
benefits based on her capacity to earn wages in the constructed position of information clerk.
On appeal, appellant’s attorney asserts that the decision is contrary to fact and law.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 17, 2007 appellant, then a 57-year-old lead transportation security screener,
sustained an employment-related lumbar sprain and right rotator cuff sprain.2 She was placed on
the periodic compensation rolls. On September 19, 2007 and June 4, 2008 Dr. Paul A.
Marchetto, an attending Board-certified orthopedic surgeon, performed arthroscopic right
shoulder rotator cuff procedures.
In November 2008, OWCP referred appellant to Dr. Zohar Stark, a Board-certified
orthopedist, for a second opinion evaluation. In a December 9, 2008 report, Dr. Stark noted the
history of injury, his review of the medical record and appellant’s complaints of right shoulder
and radiating low back pain. Physical examination demonstrated normal cervical range of
motion. There was tenderness over the right trapezius muscle with no spasm and no apparent
sensory deficit of the upper extremities. Right upper extremity motor strength and range of
motion were not tested due to allegations of severe pain. Lumbosacral range of motion was
decreased. Lower extremity sensory and motor examinations were normal. Dr. Stark advised
that appellant had a frozen right shoulder caused by the April 17, 2007 work injury. He
indicated that her low back complaints were due to degenerative disc disease and not due to the
April 2007 lumbar sprain. Dr. Stark concluded that appellant could not return to her previous
employment as a security screener due to the frozen shoulder and low back restrictions of no
repetitive bending or standing for a prolonged length of time. In an attached work capacity
evaluation, he advised that she was permanently unable to perform the duties of her prior
position. In a supplementary report dated December 30, 2008, Dr. Stark advised that appellant
could work with no use of the right shoulder.
By report dated January 15, 2009, Dr. Marchetto advised that appellant continued to have
problems with her right shoulder.
In May 2009, OWCP referred appellant to Sherry Kristal-Turetzky, a vocational
rehabilitation counselor. Appellant was approved for disability retirement and elected to
continue to receive FECA benefits. On August 30, 2010 the vocational rehabilitation counselor
identified the positions of cashier two and information clerk as within the light strength category,
with occasional lifting of 20 pounds. She advised that, based on May 2009 Bureau of Labor
Statistics data from Metropolitan Philadelphia, Pennsylvania, the positions were reasonably
available in the local labor market at entry level annual wages of $370.00 and $526.00 a week
respectively. Appellant began a job search in March 2010.

2

The acceptance letter indicated that a left upper extremity injury was accepted. This was later changed to the
right upper extremity.

2

By letter dated June 3, 2011, OWCP proposed to reduce appellant’s compensation
benefits based on her capacity to earn wages as an information clerk.3 It indicated that she was
released to full-time work and that the information clerk position was within the permanent
restrictions identified by Dr. Stark. OWCP further noted that the labor market survey prepared
by the rehabilitation counselor indicated that the position was reasonably available in the local
labor market at a weekly wage of $526.00.
Appellant and her attorney disagreed with the proposed reduction, stating that she had
unsuccessfully applied for many jobs and did not have the capacity to earn wages in excess of
$500.00 a week.
By decision dated July 6, 2011, OWCP reduced appellant’s compensation benefits,
effective July 31, 2011, based on her capacity to earn wages as an information clerk, which
yielded a 45 percent loss of wage-earning capacity. Appellant, through counsel, timely requested
a hearing, that was held on October 13, 2011. Counsel argued that there was no such job as an
information clerk. Appellant testified regarding her job search. She indicated that she had four
years of college education and that she was currently working as a part-time greeter for the
Philadelphia Phillies. Appellant stated that she continued to see her physician every two months.
In reports dated November 3, 2011, Dr. Marchetto described her surgical history. He stated that
five days previously appellant fell and broke her right humerus; thus he was unable to evaluate
her rotator cuff progress. In a November 3, 2011 work capacity evaluation, Dr. Marchetto
indicated that she could work eight hours a day with restrictions of no overhead lifting; one hour
reaching above the shoulder; one to four hours pushing, pulling and lifting, with a lifting
restriction of 10 to 20 pounds.
On November 4, 2011 the workers’ compensation coordinator for the employing
establishment provided comments on the hearing transcript.4 Information regarding bills
processed by ACS from May 2009 through August 2010 was attached.
By decision dated December 19, 2011, OWCP’s hearing representative affirmed the
July 6, 2011 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5 An injured employee who is either unable to return to
3

The Dictionary of Occupational Titles describes an information clerk’s duties as: provides travel information
for arrivals, stops and destinations of schedules buses or trains; describes routes, services and accommodations
available; furnishes patrons with timetables and travel literature; computes and quotes rates for trips, group tours and
special discounts using rate tables. It has a light strength level with frequent physical demands of reaching, handling
and near acuity, with a general educational development level of education. The rehabilitation counselor stated that
the occupation was unskilled and from 2006 to 2016, a 13 percent increase was projected, based on data provided by
the Pennsylvania Department of Labor and Industry and the U.S. Department of Labor.
4

The workers’ compensation coordinator indicated that she had found multiple job listings for information clerk
in the Philadelphia area and, following review of ACS, OWCP bill processing portal, disagreed with appellant’s
testimony that she visited her physician every two months.
5

James M. Frasher, 53 ECAB 794 (2002).

3

the position held at the time of injury or unable to earn equivalent wages, but who is not totally
disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.6
Section 8115 of FECA and OWCP regulations provide that wage-earning capacity is
determined by the actual wages received by an employee if the earnings fairly and reasonably
represent his wage-earning capacity. If the actual earnings do not fairly and reasonably represent
wage-earning capacity or the employee has no actual earnings, his or her wage-earning capacity
is determined with due regard to the nature of his or her injury, the degree of physical
impairment, his or her usual employment, his or her age, his or her qualifications for other
employment, the availability of suitable employment and other factors or circumstances which
may affect his or her wage-earning capacity in his disabled condition.7
OWCP must initially determine a claimant’s medical condition and work restrictions
before selecting an appropriate position that reflects his or her wage-earning capacity. The
medical evidence upon which OWCP relies must provide a detailed description of the condition.8
Additionally, the Board has held that a wage-earning capacity determination must be based on a
reasonably current medical evaluation.9
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by OWCP for selection of a position listed in the Department of Labor’s Dictionary of
Occupational Titles (DOT) or otherwise available in the open market, that fits that employee’s
capabilities with regard to his or her physical limitations, education, age and prior experience.
Once this selection is made, a determination of wage rate and availability in the open labor
market should be made through contact with the state employment service or other applicable
service.10 Finally, application of the principles set forth in Albert C. Shadrick, as codified in
section 10.403 of OWCP’s regulations, will result in the percentage of the employee’s loss of
wage-earning capacity.11
In determining an employee’s wage-earning capacity based on a position deemed
suitable, but not actually held, OWCP must consider the degree of physical impairment,
including impairments resulting from both injury-related and preexisting conditions, but not
impairments resulting from post injury or subsequently acquired conditions. Any incapacity to
6

20 C.F.R. §§ 10.402, 10.403; John D. Jackson, 55 ECAB 465 (2004).

7

5 U.S.C. § 8115; 20 C.F.R. § 10.520 (2011); John D. Jackson, id.

8

William H. Woods, 51 ECAB 619 (2000).

9

John D. Jackson, supra note 6.

10

Supra note 7.

11

The formula for determining loss of wage-earning capacity was developed in the Albert C. Shadrick decision, 5
ECAB 376 (1953), and is codified at 20 C.F.R. § 10.403. OWCP calculates an employee’s wage-earning capacity in
terms of percentage by dividing the employee’s earnings by the current pay rate for the date-of-injury job. See J.C.,
58 ECAB 700 (2007).

4

perform the duties of the selected position resulting from subsequently acquired conditions is
immaterial to the loss of wage-earning capacity that can be attributed to the accepted
employment injury and for which appellant may receive compensation.12
ANALYSIS
The Board finds that OWCP met its burden of proof to reduce appellant’s compensation
on July 31, 2011 based on her capacity to earn wages in the constructed position of information
clerk.
The medical evidence, as characterized by the December 9 and 30, 2008 reports provided
by Dr. Stark, OWCP’s referral physician, established that appellant was no longer totally
disabled. OWCP referred her for vocational rehabilitation in May 2009. Because appellant was
unable to secure employment, the vocational rehabilitation counselor identified two positions,
cashier 2 and information clerk, that she felt fit appellant’s capabilities. OWCP determined that
she had the capacity to earn wages as an information clerk.
In his December 30, 2008 report, Dr. Stark indicated that appellant could return to fulltime work with no use of the right shoulder. He did not limit the use of her right and left hands
and arms. The position description for information clerk found in the Department of Labor’s
Dictionary of Occupational Titles describes the duties of the information clerk position as:
provides travel information for arrivals, stops and destinations of schedules buses or trains;
describes routes, services and accommodations available; furnishes patrons with timetables and
travel literature; computes and quotes rates for trips, group tours and special discounts using rate
tables. It has a light strength level with frequent physical demands of reaching, handling and
near acuity, with a general educational development level of education.13 The vocational
rehabilitation counselor advised that the position was reasonably available in the local labor
market with an entry-level weekly wage of $526.00.
Following OWCP’s reduction of benefits based on the constructed position, appellant
requested a hearing and submitted additional reports from Dr. Marchetto who indicated that
appellant could work eight hours a day with restrictions of no overhead lifting; one hour of
reaching above the shoulder; one to four hours of pushing, pulling and lifting, with a lifting
restriction of 10 to 20 pounds.
The Board finds that OWCP considered the proper factors, such as availability of suitable
employment and appellant’s physical limitations, usual employment, age and employment
qualifications, in determining that the position of information clerk represented her wage-earning
capacity.14 The evidence of record establishes that she had the requisite physical ability, skill
and experience to perform the position and that such a position was reasonably available within
the general labor market of her commuting area. OWCP therefore properly determined that the
12

John D. Jackson, supra note 6.

13

Supra note 3.

14

James M. Frasher, supra note 5.

5

position of information clerk reflected appellant’s wage-earning capacity and using the Shadrick
formula,15 properly reduced her compensation effective July 31, 2011.16
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP met its burden to justify reduction of appellant’s wage-loss
compensation on the grounds that she had the capacity to earn wages in the constructed position
of information clerk.
ORDER
IT IS HEREBY ORDERED THAT the December 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

15

Supra note 11.

16

James Smith, 53 ECAB 188 (2001).

6

